Title: To George Washington from Sarah Cary Fairfax, Ann Spearing, and Elizabeth Dent, 26 July 1755
From: Fairfax, Sarah Cary,Spearing, Ann,Dent, Elizabeth
To: Washington, George



Dear Sir
[Belvoir, 26 July 1755]

After thanking Heaven for your safe return I must accuse you of great unkindness in refusing us the pleasure of seeing you this night I do assure you nothing but our being satisfied that our company would be dissagreable should prevent us from trying if our Legs would not carry us to Mount Virnon this Night, but if you will not come to us to morrow Morning very early we shall be at Mont Virnon.

S. Fairfax
Ann Spearing
Elizth Dent

